Title: To John Adams from Tench Coxe, 6 November 1793
From: Coxe, Tench
To: Adams, John



Sir
Near Philada. Novr. 6. 1793

Although my information concerning the state of the Disease, as I had the honor to communicate it in my last, was founded on answers to Enquiries made of three Physicians, it appears that a few persons, who remained in the Disease, have died since. We have had several days of rain, which is followed this morning by a bright cool day—The most favorable to the city. My house not being perfectly in order, and my present position being nearer to the Secretary of the Treasury than I should be in Town, I do not expect to remove for several Days, but I should have no apprehension in returning to my house immediately—of this I assure you.
The Government of the State is expected to convene in Philada., I think, before Congress—
The letters from General Wayne are the only public Intelligence we have here—
With perfect respect I have the honor to be, / Sir / your most obedt. / & most humble servant
Tench Coxe